Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 0:18-CV-61907-RUIZ/SELTZER

   PLATINUM PROPERTIES INVESTOR
   NETWORK, INC.; THE HARTMAN
   MEDIA COMPANY, LLC; and JASON
   HARTMAN,

                  Plaintiffs,

          v.

   CHARLES SELLS, STEPHANIE
   PUTICH, YOUNG CHUNG, THE PIP-
   GROUP, LLC, AND JOHN DOES 1-10,

               Defendants.
   __________________________________/


                      STIPULATED PROTECTIVE ORDER
          GOVERNING DISSEMINATION OF CONFIDENTIAL INFORMATION

         Before the Court is the stipulation of Plaintiffs Platinum Properties Investor Network, Inc.,

  The Hartman Media Company, LLC, and Jason Hartman (collectively, “Plaintiffs”), and

  Defendants Charles Sells, Stephanie Putich, Young Chung, and The PIP-Group, LLC (collectively,

  “Defendants”) (both Plaintiffs and Defendants are collectively referred to as “Parties,” and each

  individually as a “Party”) for the entry of a confidentiality and protective order (“Protective

  Order”). After careful consideration, the Court hereby ORDERS as follows:

  1.     DEFINITIONS

         a.     Attorney Recipient: A Person entitled to receive Confidential Information

  designated as “CONFIDENTIAL: ATTORNEYS’ EYES ONLY,” which is limited to the

  following Persons:




                                                  -1-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 2 of 16




                i.         The Court and its personnel (specifically pursuant to the requirements of

                           Paragraph 6(a) & (b));

               ii.         Counsel of Record in this Litigation;

              iii.         Experts (and their necessary support personnel) retained by or at the

                           direction of Counsel of record for the purpose of advising and assisting such

                           Counsel in the preparation or trial of the Litigatiojn, provided that the

                           procedures of Section 6 are strictly followed; and

              iv.          Court reporters taking testimony involving such information, and

                           supporting stenographic, videographic, and clerical personnel.

         b.         Confidentiality Agreement: The form attached hereto as Exhibit A, which any

  Receiving Party, Qualified Person or any other person or entity who is to receive Confidential

  Information must agree to and sign before receiving any Confidential Information.

         c.         Confidential Information: Any type or classification of information in any of the

  Subject Discovery Material which is designated as “CONFIDENTIAL” or “CONFIDENTIAL:

  ATTORNEYS’ EYES ONLY” by any Party or third party.

         d.         Counsel of Record: Attorneys who are not employees of a Party but are retained to

  represent or advise a Party and whose firm has appeared in this Litigation on behalf of that Party

  and their necessary support personnel, including personnel associated with any outside service
  providers used to assist in litigation who are providing active assistance with this Litigation,

  including jury or trial consulting services retained by counsel for a Party.

         e.         Designating Party: A Party or non-party who designates Subject Discovery

  Material as Confidential Information.

         f.         Expert: A person with specialized knowledge or experience in a matter pertinent to

  the Litigation who:

                i.         Has been retained by a Party or its counsel to serve as an expert witness,

                           interpreter, translator, or consultant in this Litigation;
               ii.         Is not a past or current employee of a Party or of a Party’s competitor; and


                                                      -2-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 3 of 16




              iii.         At the time of retention, is not anticipated to become an employee of a Party

                           or a Party’s competitor.

         g.         Litigation: The above-captioned matter, Platinum Properties Investor Network,

                    Inc., et al. v. Charles Sells, et al., Case No. 0:18-CV-61907-RUIZ/SELTZER,

                    pending in the United States District Court for the Southern District of Florida.

         h.         Person: An individual or entity who produces or receives Subject Discovery marked

                    “CONFIDENTIAL” in this Litigation.

         i.         Producing Party: A Party or non-party (whether singular or plural) who produces

  Subject Discovery Material that contains Confidential Information.

         j.         Receiving Party: A Party or non-party (whether singular or plural) who receives

  Subject Discovery Material that contains Confidential Information.

         k.         Subject Discovery Material: All documents and information produced or to be

  produced by any Party or third party in connection with this Litigation, including documents and

  things produced or to be produced, answers to interrogatories, responses to requests for admission,

  entry upon land for inspection or other purposes, oral, audio, visual or alternate methods, and

  deposition and other testimony disclosed through discovery in this Litigation.

         l.         Qualified Person: A Person entitled to receive Confidential Information designated

  as “CONFIDENTIAL,” which is limited to the following Persons:
                i.         The Court and its personnel (specifically pursuant to the requirements of

                           Paragraph 6(a) & (b));

               ii.         Counsel of Record in this Litigation;

              iii.         The Parties in the Litigation;

              iv.          Experts (and their necessary support personnel) retained by, or at the

                           direction of, Counsel of record for the purpose of advising and assisting

                           such counsel in the preparation or trial of the Litigation, provided that the

                           procedures of Section 6 are strictly followed;




                                                      -3-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 4 of 16




                v.           Court reporters taking testimony involving such information, and

                             supporting stenographic, videographic, and clerical personnel;

               vi.           A testifying witness or deponent, but only if such Person is a current or

                             former employee of the Designating Party, or a retained Expert who has

                             signed the Confidentiality Agreement; and

               vii.          The corporate officers and employees of the Parties with responsibility for

                             managing or working on the Litigation (including persons regularly

                             employed by a Party in an information technology position who may be

                             providing technical assistance), or with responsibility for making decisions

                             about possible settlement of the Litigation.

  2.      SCOPE

          a.          This Order governs all Subject Discovery Material.

          b.          The Subject Discovery Material may be used for no purpose other than this

  Litigation, and may be viewed only by Persons located within the United States.

          c.          This Order is intended to facilitate the flow of discovery materials and to expedite

  the resolution of discovery disputes between the Parties.

          d.          This Order shall not raise any inference nor constitute any evidence of the existence

  of any trade secrets or Confidential Information. Moreover, the consent of any Party or third party
  to the Order shall not constitute any admission as to the existence of any trade secrets or

  Confidential Information in connection with any Subject Discovery Material produced or disclosed

  in this Litigation.

          e.          Nothing in this Order shall preclude or impede Counsel of Record’s ability to

  communicate with or advise their clients or decision makers for such clients based on their review

  and evaluation of Confidential Information produced by the opposing Party. Counsel of Record

  may discuss with the employees and officers of such clients who have responsibility for managing

  the Litigation, or those Persons who have responsibility for making decisions about possible
  settlement of the Litigation, the general nature of the Confidential Information without disclosing


                                                       -4-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 5 of 16




  the specifics of any such information, to the extent such disclosure is necessary for effectively

  advising such clients and their decision makers.

  3.     DURATION

         a.       After the final disposition of this Litigation, the confidentiality obligations imposed

  by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

  order otherwise directs.

         b.       Final disposition shall be deemed to be the later of:

                i.       Dismissal of all claims and defenses in this Litigation, with or without

                         prejudice; and

               ii.       Final judgment herein after the completion and exhaustion of all appeals,

                         rehearings, remands, trials, or reviews of this Litigation, including the time

                         limits for filing any motions or applications for extension of time pursuant

                         to applicable law.

  4.     DESIGNATION OF SUBJECT DISCOVERY MATERIAL

         a.       Whenever the Designating Party determines that the disclosure of the Subject

  Discovery Material will reveal matters that such Party believes in good faith are not generally

  known or readily available to the public, or that such Party deems to constitute proprietary

  information, confidential business or commercial information, documents of a personal or private
  nature, and/or trade secrets relating to its business, such Party has the right to designate such

  information as “CONFIDENTIAL.”

                i.       In the case of written information, this designation must be made by

                         marking the page or pages where such Confidential Information is

                         contained as “CONFIDENTIAL” or its equivalent, either prior to its

                         disclosure to the Receiving Party or at the time a copy(ies) of such written

                         information is provided to the Receiving Party.

               ii.       In the case of oral, audio, visual or electronic information, this designation
                         must be made by marking the recording medium “CONFIDENTIAL” either


                                                    -5-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 6 of 16




                         prior to its disclosure to the Receiving Party, or at the time a copy(ies) of

                         such information is provided to the Receiving Party.

              iii.       Where Confidential Information is produced on electronic media, such as a

                         CD, diskette, tape, USB storage device or hard drive, the marking of the

                         electronic media as “CONFIDENTIAL” shall be deemed sufficient to

                         identify the contents as “CONFIDENTIAL.”

         b.       When the Designating Party has good reason to believe that disclosure of the

  Subject Discovery Material should be limited to counsel for the Receiving Party because of its

  sensitive nature, specifically including but not limited to commercial agreements, marketing,

  financial, sales, web traffic, research and development, or technical data or information, as well as

  information or data related to future products or services not yet commercially released and/or

  strategic plans, or for any other good reason, the Designating Party has the right to designate such

  Confidential Information as “CONFIDENTIAL: ATTORNEYS’ EYES ONLY.”

                i.       In the case of written information, this designation must be made by

                         marking the page or pages wherein such Confidential Information is

                         contained, “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” or its

                         equivalent, either prior to its disclosure to the Receiving Party or at the time

                         a copy(ies) of such written information is provided to the Receiving Party.
               ii.       In the case of oral, audio and/or visual recording information (including

                         microfilm and computer source and/or object code), this designation must

                         be made by marking the recording medium “CONFIDENTIAL:

                         ATTORNEYS’ EYES ONLY” either prior to its disclosure to the Receiving

                         Party or at the time a copy(ies) of such information is provided to the

                         Receiving Party.

              iii.       Where Confidential Information is produced on electronic media, such as a

                         CD, diskette, tape, USB storage device or hard drive, the marking of the
                         electronic media as “CONFIDENTIAL: ATTORNEYS’ EYES ONLY”


                                                   -6-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 7 of 16




                          shall be deemed sufficient to identify the contents as “CONFIDENTIAL:

                          ATTORNEYS’ EYES ONLY.”

          c.      In the case of a deposition or other testimony, testimony containing Confidential

  Information shall be designated “CONFIDENTIAL,” “CONFIDENTIAL: ATTORNEYS’ EYES

  ONLY,” or other equivalents, either at the time of the testimony or within 14 days of the receipt

  of the written transcript.

                i.        Until such designations are made, neither the transcript nor the contents or

                          substance of the deposition or other testimony may be disclosed by the non-

                          Designating Party to persons other than Attorney Recipients.

               ii.        At any time during the taking of a deposition, counsel for the Designating

                          Party may state that a particular line of questioning should be treated as

                          “CONFIDENTIAL”         or      “CONFIDENTIAL:      ATTORNEYS’        EYES

                          ONLY,” as in the case of written disclosures of information covered by

                          subsections (a) and (b) above. Counsel for the parties shall then determine

                          whether the line of questioning should not be carried out at that particular

                          time, or whether it should be carried out with any of the following

                          conditions:

                          1.     The reporter may be instructed to transcribe the questions and
                                 answers separately from the transcript for the remainder of the

                                 deposition, which pages shall be marked as described in either

                                 subsection (a) or (b) above.

                          2.     During any time that there is a line of questioning involving

                                 Confidential     Information     which     is   “CONFIDENTIAL:

                                 ATTORNEYS’ EYES ONLY”, any and all representatives of the

                                 Receiving Party other than counsel and outside experts may be

                                 excluded from the deposition.




                                                   -7-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 8 of 16




                         3.      Counsel for the Parties may agree to allow a specific period of time

                                 subsequent to counsel’s receipt of a deposition transcript within

                                 which to designate in writing any Confidential Information

                                 disclosed during the deposition.

                         4.      Any other conditions mutually agreeable to the Parties to protect the

                                 confidential nature of the information.

         d.       The inadvertent failure to designate Subject Discovery Material as Confidential

  Information pursuant to this Order shall not constitute a waiver of any otherwise valid claim for

  protection, provided that the provisions of this paragraph are satisfied.

                i.       If the Designating Party discovers that information should have been but

                         was not designated as Confidential Information, the Designating Party must

                         immediately notify all other Parties.

               ii.       In such event, within five (5) days of producing the underlying documents

                         or information, the Designating Party must provide copies of the

                         Confidential Information designated in accordance with this Order.

              iii.       After receipt of such re-designated information, this Confidential

                         Information shall be treated as required by this Order. The Receiving Party

                         shall have no liability, under this Order or otherwise, for any disclosure of
                         information contained in unlabeled documents or things occurring before

                         the Receiving Party was placed on notice of the Designating Party’s claims

                         of confidentiality.

  5.     CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

         a.       No Party is obligated to challenge the propriety of any Subject Discovery Material

  designated as Confidential Information, and a failure to do so in this Litigation does not preclude

  a subsequent attack on the propriety of the designation.

         b.       If the Receiving Party disagrees with a designation of any Subject Discovery
  Material as being “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY,” the


                                                   -8-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 9 of 16




  Receiving Party may give notice in writing to the Designating Party specifying the Confidential

  Information involved and the allegedly proper classification.

         c.      The Parties Shall not designate as Confidential Information any Subject Discovery

  Material that they have reason to believe, or should have reason to believe, was generally known

  or readily available to the public prior to its designation. Moreover, in the event that a Designating

  Party becomes aware that Subject Discovery Material designated as Confidential Information is or

  has become generally known to the public through no fault of the Receiving Party, or that it was

  known to the Receiving Party prior to its designation, or that it was disclosed to the Receiving

  Party without restrictions, or that it was developed by the Receiving Party without reference to the

  disclosures by the Designating Party, then the Designating Party will immediately rescind its

  designation and give notice of such rescission to the other Parties.

  6.     CHALLENGES TO EXPERTS

         a.      Confidential Information designated by the Producing Party as either

  “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY,” and such copies of

  this Confidential information as are reasonably necessary for maintaining, defending or evaluating

  this Litigation may be furnished and disclosed to the Receiving Party’s Experts as both Qualified

  Person(s) and Attorney Recipient(s).

         b.      No disclosure of Confidential Information to an Expert shall occur until that Person
  has signed the Confidentiality Agreement and a signed copy has been provided to the Designating

  Party; and to the extent there has been an objection, that objection is resolved according to the

  procedures set forth below.

  7.     ACCESS TO AND USE OF CONFIDENTIAL INFORMATION

         a.      Any Subject Discovery Material that has been designated by any Party as

  comprising or containing Confidential Information pursuant to Paragraph 4(a) or (b) above shall

  be filed with the Court only under seal unless there is an agreement of the Parties or an Order of

  the Court.




                                                   -9-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 10 of 16




          b.          If any non-Designating Party’s counsel intends to use at trial, or for the purpose of

   any public filing or hearing with the Court, any documents, interrogatory answers, deposition

   testimony, or other discovery responses which have been designated as Confidential Information,

   it shall so advise Designating Party’s counsel three (3) days prior to such intended use, and counsel

   for all Parties shall confer in an effort to agree upon a procedure to maintain the confidentiality of

   such Confidential Information. If no agreement is reached, counsel for the party seeking to use the

   Confidential Information shall file an appropriate motion with the Court seeking a determination

   as to the permissible use of the Confidential Information.

          c.          All Subject Discovery Material that has been designated by any other Party or third

   party as containing or comprising Confidential Information pursuant to Paragraph 4(a) above (i.e.,

   “CONFIDENTIAL”) must be retained by Counsel of Record for the Receiving Party and must not

   be furnished, shown or disclosed by such counsel to any other person, except that, and solely for

   the purposes of this Litigation, any such Confidential Information may be disclosed by counsel to

   “Qualified Persons.”

                 i.           In the event that counsel for the Receiving Party finds it necessary to make

                              a disclosure of Confidential Information pursuant to Paragraph 4(a) above

                              (i.e. “CONFIDENTIAL”) to a person other than a Qualified Person,

                              counsel for such Party must, no fewer than ten (10) days in advance of such
                              disclosure, notify the Producing Party’s counsel in writing of:

                             1.      The Confidential Information to be disclosed; and

                             2.      The Person(s) to whom such disclosure is to be made.

                iv.          The Designating Party has five (5) days after receipt of the written notice

                             within which to object in writing to the disclosure, and in the event objection

                             is made, no disclosure will be made without Court Order.

                v.           If no objection is made by the Designating Party or its counsel, or if an

                             Order of the Court permits the disclosure, counsel for the Receiving Party
                             must, prior to the disclosure, inform the individual to whom the


                                                      -10-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 11 of 16




                         Confidential Information is to be disclosed as to the terms of this Order and

                         have that individual acknowledge such terms in writing by signing the

                         Confidentiality Agreement, which shall be served on the Receiving Party

                         within ten (10) days of the signing, acknowledging that he or she fully

                         understands the terms of this Order and agrees to comply with the Order

                         and be bound by it. The Receiving Party making the disclosure will then

                         circulate a copy of the Confidentiality Agreement signed by the person to

                         whom disclosure is to be made to the Designating Party and Producing

                         Party, if different.

          d.      All Subject Discovery Material that has been designated by any party as comprising

   or containing Confidential Information pursuant to Paragraph 4(b) above (i.e. “CONFIDENTIAL:

   ATTORNEYS’ EYES ONLY”) must be retained by Counsel of Record for the Receiving Party

   and must not be furnished, shown or disclosed by such counsel to any other person, except that,

   and solely for the purposes of this action, any such Confidential Information may be disclosed by

   counsel to Attorney Recipients.

                i.       In the event that counsel for the Receiving Party finds it necessary to make

                         a disclosure of Confidential Information pursuant to Paragraph 4(b) above

                         (i.e. “CONFIDENTIAL: ATTORNEYS’ EYES ONLY”) to a person other
                         than an Attorney Recipient, counsel for such party must, no fewer than

                         fourteen (14) days in advance of such disclosure, notify the producing

                         party’s counsel in writing of:

                         1.      The Confidential Information to be disclosed; and

                         2.      The person(s) to whom such disclosure is to be made.

               ii.       The Designating Party has ten (10) days after receipt of the written notice

                         within which to object in writing to the disclosure, and in the event objection

                         is made, no disclosure will be made without Court order.




                                                  -11-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 12 of 16




               iii.       If no objection is made by the Designating Party or its counsel, or if an order

                          of the Court permits the disclosure, counsel for the Receiving Party must,

                          prior to the disclosure, inform the individual to whom the Confidential

                          Information is to be disclosed as to the terms of this Order and have that

                          individual acknowledge such terms in writing by signing the Confidentiality

                          Agreement, the executed document to be served on the Receiving Party

                          within ten (10) days of the signing, acknowledging that he or she fully

                          understands the terms of this Order and agrees to comply with the Order

                          and be bound by it. The Receiving Party making the disclosure will then

                          circulate a copy of the Confidentiality Agreement signed by the person to

                          whom disclosure is to be made to the Designating Party and Producing

                          Party, if different.

   8.     DISCLOSURE OF CONFIDENTIAL INFORMATION

          a.      No Person will make a public disclosure of any Subject Discovery Material

   obtained in discovery in this Litigation and designated as Confidential Information by any Party

   pursuant to Paragraph 4 above without an Order of the Court or as stipulated by the parties.

          b.      If any Person subject to this Order is served with a subpoena, demand or other legal

   process in another action seeking Confidential Information, that Person shall give prompt written
   notice of such event to counsel for the Designating Party and shall object to its production. Upon

   receipt of written notice, counsel for the Designating Party shall advise, in writing, the Person who

   is to respond to the subpoena or demand of its position. Thereafter, the Designating Party shall

   assume responsibility for preserving and prosecuting any objection to the subpoena or demand.

   The Person served shall be obligated to cooperate to the extent necessary to preserve the

   confidentiality of the Confidential Information.

          c.      Should the Person seeking access to the Confidential Information take action to

   enforce such subpoena, demand or other legal process, the Person so served shall set forth in his
   or her response the existence and terms of this Order. Nothing herein shall be construed as


                                                   -12-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 13 of 16




   requiring the receiver to challenge or appeal any order requiring the production of Confidential

   Information or to subject itself to any penalties for noncompliance with any legal process or order

   or to seek any relief from the Court.

   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

   MATERIAL

           a.      Inadvertent disclosure and/or production of Subject Discovery Material claimed to

   be subject to the attorney-client privilege or the work product doctrine shall not waive the

   applicability of such privilege or doctrine relative to the inadvertently disclosed and/or produced

   Subject Discovery Material. If any such Subject Discovery Material is inadvertently disclosed to

   the Receiving Party by the Producing Party, the Producing Party may request that the Receiving

   Party transfer such Subject Discovery Material back to the Producing Party, or destroy it and the

   Receiving Party must comply by immediately returning such Subject Discovery Material or

   destroy it, as requested.

   10.     MISCELLANEOUS

           a.      Any part or parts of the restrictions imposed by this Order may be terminated or

   modified at any time by a written stipulation by the Parties hereto, or by an Order of the Court for

   good cause shown.

           b.      Designating any Subject Discovery Material as Confidential Information does not
   necessarily denote that such Confidential Information is a trade secret of the Producing Party.

           c.      In the event that any Party hereto claims that any provision of the Order has been

   violated, such Party may move the Court, upon proper notice, for appropriate sanctions and/or

   other relief.

           d.      Nothing in this Order shall be construed as limiting or negating the right of any

   Party hereto to bring a motion to compel discovery in this Litigation, or as limiting or negating the

   right of any Party to object to any requested discovery such Party otherwise believes in good faith

   to be improper.




                                                   -13-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 14 of 16




          e.      This Order shall not preclude any Party from using or disclosing any of its own

   documents or materials for any lawful purpose.

          f.      This Order may be amended only by written agreement of the Parties or order of

   the Court.

   11.    FINAL DISPOSITION

          a.      Upon final termination of this Litigation, including appellate review, all Receiving

   Parties shall, within forty-five (45) days, assemble and return to the Producing Party all Subject

   Discovery Material and copies thereof which may have been made, but not including any notes or

   other attorneys’ work product that may have been placed thereon by counsel for the Receiving

   Party. Alternatively, at the Producing Party’s request, all Subject Discovery Material and copies

   thereof shall be destroyed by the Receiving Party within forty-five (45) days of the final

   termination of this action, including appellate review.

          b.      As to any Confidential Information and copies thereof claimed to contain attorneys’

   work product of the Receiving Party, such Confidential Information shall be destroyed by the

   Receiving Party within forty-five (45) days of the final termination of the Litigation, including

   appellate review. Written confirmation of compliance with this Paragraph shall be made by all

   parties and their Counsel of Record to both the Producing Party and Designating Party, if different,

   within sixty (60) days of the final termination of this Litigation, including appellate review.



          It is SO ORDERED this 7th day of May, 2019.




   Copies furnished counsel via CM/ECF




                                                   -14-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 15 of 16



                                           EXHIBIT A

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 0:18-CV-61907-RUIZ/SELTZER

    PLATINUM PROPERTIES INVESTOR
    NETWORK, INC.; THE HARTMAN
    MEDIA COMPANY, LLC; and JASON
    HARTMAN,

                  Plaintiffs,

            v.

    CHARLES SELLS, STEPHANIE
    PUTICH, YOUNG CHUNG, THE PIP-
    GROUP, LLC, AND JOHN DOES 1-10,

                Defendants.
    __________________________________/

              WRITTEN ASSURANCE TO COMPLY WITH PROTECTIVE ORDER

   _________________________________________ declares that:

       1.        I reside in the City of __________________, County of __________________,

       State     of     _______________________.             My      telephone      number      is

       __________________________________.

         2.      I am currently employed by ___________________________________, located at

        _____________________________________________________, and my current job title

        is ____________________________________________________.

         3.      I have read and I understand the terms of the Protective Order dated

         ________________, filed in CASE NO. 0:18-CV-61907-RUIZ/SELTZER, pending in the

         United States District Court for the Southern District of Florida. I agree to comply with




                                                -1-
Case 0:18-cv-61907-DPG Document 54 Entered on FLSD Docket 05/07/2019 Page 16 of 16



          and be bound by the provisions of the Protective Order. I understand that any violation of

          the Protective Order may subject me to sanctions by the Court.

          4.     I shall not divulge any documents, or copies of documents, or information

          designated “Confidential” or “Confidential: Attorneys Eyes Only,” obtained pursuant to

          such Protective Order, or the contents of such documents or information, to any person

          other than those specifically authorized by the Protective Order. I shall not copy or use

          such documents except for the purposes of this Litigation and pursuant to the terms of the

          Protective Order.

          5.     As soon as practical, but no later than 60 days after final termination of this

          Litigation, I shall return to the attorney from whom I have received them any documents

          in my possession designated “Confidential” or “Confidential: Attorneys Eyes Only,” and

          all copies, excerpts, summaries, notes, digests, abstracts, and indices relating to such

          documents.

          6.     I submit myself to the jurisdiction of the United States District Court for the

          Southern District of Florida for the purpose of enforcing or otherwise providing relief

          relating to the Protective Order.



   ___________________________________________
   Signature

   ___________________________________________
   Print Name

   ___________________________________________
   Date




                                                 -2-
